DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on7/14/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 5, 9, 16, and 20 were previously objected to for allowable subject matter.
5.	Claims 4-5 and 16 are currently cancelled.
6.	Claims 21-23 are new.
7.	Claims 1-3, 6-15, and 17-23 numbered accordingly are allowed herein.
Response to Arguments
8.	Applicant’s arguments regarding the amendment filed on 7/14/2021 have been fully considered; however in light of Applicant’s amendment that incorporated previously objected claim and that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
9.	In light of updated title of the specification submitted, the objection to the title has been withdrawn herein. 
Information Disclosure Statement
10.	The information disclosure statement (IDS) submitted on 5/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 6-15, and 17-23 are allowed herein and numbered accordingly 
2.	As to Independent Claims 1 and 12 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts Basso et al. US 20150222443 disclose in Section [0022] Memory include buffer units in which multicast messages placed in subflow queue; Section [0029] Network messages (i.e. M data streams) consists of more than one packets (see section 0030), such as multicast network messages-22 (i.e. M data streams), received by the input port; and messages are placed in one or more multicast subflow queues-28; Section [0039] The device includes subflow and message counters store in memory; Section [0043] The message counter maintain the current number of messages, or quantity of data of the corresponding subflow queue; and in the prior arts Flajslik et al. US 20180006945 disclose in Section [0042] The saturation counter detects number of enqueued elements presently and in buffer queues; the values of the counters are stored in counter data; Section [0046] The average count calculation module determine a weighted average count by applying a weighted average to a most recently calculated average saturation count for a particular one of the buffer queues and add the adjusted average count to a value of a corresponding counter and see Figs. 1-3.
	However, Basso in view of Flajslik do not render obvious in combination with other limitations in the independent claims the claim elements A network device, comprising: 
a buffer comprising N queues configured to buffer M data streams, wherein N is less than M; 
a counter coupled to the buffer and comprising M counters, wherein the M counters are in a one-to-one correspondence with the M data streams, and wherein the M counters are configured to count buffer quantities for the M data streams in the N queues; a transmitter coupled to the buffer; and a controller coupled to the transmitter and is configured to; control the transmitter to send pause indication information to an upper-level controller when a count value on a first counter exceeds a corresponding threshold, wherein the pause indication information instructs the upper-level controller to pause data packet sending, and wherein the first counter is any one of the M counters; schedule a data in any queue; and control a second counter corresponding to the data packet to update a count value on the second counter, wherein the second counter is configured to calculate a difference between the count value on the second counter and a length of the data packet to obtain an updated count value on the second counter.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-3, 6-15, and 17-23 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-3, 6-15, and 17-23 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477